DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 10/28/2020 is acknowledged.  The traversal is on the ground(s) that the groups can be examined together because the groups are not mutually exclusive and overlap in scope therefore there is no serious burden.  This is not found persuasive because the molding apparatus can be used in a different process, which would not necessarily overlap or include methods as claimed, therefore a search or prior art that is applicable to the apparatus may not be applicable to the method claims thereby creating more search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in the specification, specifically paragraphs 0023-0024, 0027, and 0030 of US Publication 2019/0358875, “38” is referred to as the open gate in Figs. 2A and 2B but in the drawing “ 38’ ” is labeled in the drawing, “38” does not appear in the drawing. Also, in paragraphs 0043 there is a reference to “38” of Fig. 4C however there is a reference number “38’ “ not “38” in Fig. 4C.  Corrected drawing sheets in compliance with 37 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franken et al. (US 2007/0087078).
As to claim 1, Franken et al. discloses a molding tool for producing plastic moldings (see abstract). The molding comprises a mold core having a lower and upper surface and an upper surface defining a runner for  transferring liquid to the cavity to form the molded part, with a gate that provides communication between the runner and part cavity; the mold core includes an inner surface defining a plunger cavity extending into the mold core from the upper surface and 
As to claims 3 and 4, the plunger cavity has a rectangular uniform cross-section parallel to the upper surface and open to the gate (see Figs.). 

    PNG
    media_image1.png
    582
    715
    media_image1.png
    Greyscale
 

Allowable Subject Matter
Claims 2 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art cited above fails to teach the sizing and placement of the fan gate as claimed in claim 2 or that the plunger cavity is trapezoidal  or that the first bore is smaller than the plunger cavity as claimed in claim 5. The cited prior art teaches the cavity and bore are the same size. The cited prior art fails to teach the apparatus includes the claimed base plate that is spaced from the lower surface and an ejector plate as claimed or the use of two pins and two shafts as required by claim 11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 09-183892 discloses forming an optically molded product of a transparent polycarbonate composition where the product good transparency, a haze value of less than 1% and a birefringence of less than +/- 50 nm (see 0010 of translation). The product was molded via injection molding at a cylinder temperature of 260C. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cachet I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715